Garland, J.
This is a rule, taken on the respondent, the judge of the Court of Probates for the parish of New Orleans, to show cause why a mandamus should not issue, compelling him to register and order the execution of the will of Samuel Farmer, deceased, who died in Great Britain, owning some bank stock in this state. The case is in every material feature similar to that of the execu tors of Alexander Wedderburn, ante p. 363, which has been just now decided, and we have come to the same conclusion in relation to it.
The rule is therefore made absolute.